Citation Nr: 1627171	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  10-35 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for disability manifested by pain in the back and sides.


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had a period of active duty for training from August 2006 to February 2007 and a period of active duty from May 2007 to November 2007.

This appeal is before the Board of Veterans Appeals (Board) on appeal from March 2009 and January 2010 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA), Nashville, Tennessee. 

FINDING OF FACT

A preponderance of the evidence is against a diagnosis of any disorder manifested by pain in the back and sides other than lumbago or low back pain


CONCLUSION OF LAW

The criteria for service connection for a disability manifested by pain in the back and sides are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by a January 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

Service treatment records as well as post-service VA and non-VA treatment records are associated with claims file.  38 C.F.R. § 3.159(c).  Though some records from a Dr. R.M. at Haywood Park Hospital and Dr. C.D. have been associated with the claims file, a December 2012 Board remand directed that an attempt should be made to obtain additional records from these treatment providers.  VA sent a letter to the Veteran in January 2013 requesting that he completed a form authorizing VA to obtain records from private physicians or hospitals he received medical treatment at, including Dr. R.M and Dr. C.D.  The Veteran did not respond.  Furthermore, the Veteran has not identified any additional records that should be obtained prior to appellate consideration.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A; see also 38 C.F.R. § 3.159 (2015); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  

The Veteran was afforded VA examinations in January 2013, September 2014 with addendum in December 2014, and March 2016.  The Board finds these examinations and addendum, in combination, adequate for the purposes of the instant claims, as they involved reviews of the Veteran's pertinent medical history as well as clinical evaluations of the Veteran, and provide adequate rationales for the opinions provided.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board acknowledges that a MRI was not completed as part of the March 2016 VA examination, even though the December 2015 Board remand directed that one be obtained.  However, it was the Veteran who refused to complete the March 2016 VA examination thereby preventing a MRI.  The duty to assist in the development and the adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran's refusal to complete the VA examination constitutes a failure to cooperate in the development and adjudication of his claim.  As such, the Board finds there has been substantial compliance with the December 2015 remand directives making further remand unnecessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding there are times when substantial, even if not total or exact, compliance with a remand directive is sufficient); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (determining another remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).
	
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible.  No further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection means that the facts, as shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  All three elements must be proven.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran asserts that he has a disability manifested by pain in the back and sides.  A September 2006 service treatment record notes that he complained of back pain when running and with pushups.  The assessment was backache: general muscle pain.  At the time of a post-deployment physical examination in November 2007, just prior to his discharge from service, he reported back pain and muscle aches.  

Post-service treatment records from Dr. C.D. show that in April 2008, the Veteran complained of aching and pain, stiffness, and soreness in the muscles in the left side and along the chest.  Examination revealed tenderness in the chest wall muscles. The assessment was musculoskeletal pain.  On evaluation in September 2008, the Veteran complained of pain in his left ribcage area and stated that it had been hurting for some time.  The assessment was chest pain.  On subsequent evaluation in November 2008, the Veteran reported that Mobic and Robaxin had been helping his side.  The assessment was musculoskeletal pain. 

VA medical records show complaints of muscle and back pain.  Arthritis is mention at times usually without directly specifying which joints were involved and without indicating that there was X-ray evidence of arthritis.  An August 2009 record includes an assessment/plan noting "Arthritis-ON NAPROXEN- FOR BACK PAIN, OK."  More recent records state Naproxen is for joint and muscle pain.  A January 2013 imaging study of the lumbosacral spine revealed normal alignment, vertebral bodies, and intervertebral discs.  No impression or diagnosis was rendered.  

A VA examination was conducted in January 2013 with a resulting diagnosis of low back pain.  The examiner noted that X-rays did not show any obvious degenerative changes within the lumbar spine, and the medical records documented no in-service spinal injury.  The examiner suggested that it was possible there is degenerative disc disease as it can be found in up to 50 percent of people the Veteran age and is better seen with an MRI.  However, in light of the lack of a record of in-service spinal trauma the examiner concluded any degenerative disc disease would more than likely be the natural result of aging.  

The Veteran was afforded another VA examination in September 2014.  The report of that examination contains no diagnosis.  As a result, additional comment was sought on whether a diagnosis was warranted and, if not, an explanation as to why this is the case.  The resulting December 2014 addendum opinion states that the January 2013 VA examiner diagnosed low back pain because the essentially normal examination with regards to motor and sensory elements, the vague pain but full range of motion, the normal imaging, and lack of radicular findings allowed for no more specific diagnosis.  The addendum goes on to say that based on the available evidence the writer cannot provide a more specific diagnosis either.  It is noted that facet arthropathy or chronic strain are possibilities; however, imaging does not support a diagnosis of facet arthropathy and the record does not present a history of a chronic injury to support a diagnosis of strain.  Therefore, the provider of the December 2014 addendum agrees with the January 2013 examiner "that lumbago or low back pain is the most appropriate monicker [sic]/diagnosis to apply ...."

Most recently, the Veteran was provided a VA examination in March 2016.  This examination focused on a possible muscle injury instead of injury to the spine or back more generally.  The examiner was unable to complete a full examination as the Veteran abruptly stood up and left the examination and refused to return.  Nevertheless, during the part of the examination that was completed, the VA examiner observed the Veteran to be "grossly fully functional ... with normal ambulation, normal movement, and normal posturing as well as no indication of any pain or difficulty with movement or functioning ...."  Based on the time spent with the Veteran and a review of the service and post-service medical records, the examiner concluded the evidence does not support a diagnosis of muscle injury or any other chronic disability of the back or musculoskeletal system.  Furthermore, though the Veteran's refusal to complete the examination resulted in no MRI being conducted, the examiner was of the opinion that additional imaging/evaluation would not yield any additional information relevant to this claim.

Congress specifically limits entitlement for a service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Simply put, in the absence of proof of present disability there can be no valid claim.  

A preponderance of the evidence is against a diagnosis of any disorder manifested by pain in the back and sides other than lumbago or low back pain.  Lumbago is simply another word for back pain.  See STEDMAN'S MEDICAL DICTIONARY 1034 (27th ed. 2000) (defining lumbago as pain in mid and lower back).  Pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal dismissed in part, and vacated and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 1356  (Fed. Cir. 2001).  This is precisely the case here.  The evidence of record shows the Veteran suffers from pain without a diagnosed or identifiable underlying malady or condition; therefore, service connection is not warranted.     

The Board acknowledges the Veteran's own assertion that his pain is evidence of a disability but, he has not demonstrated any specialized medical knowledge or expertise to indicate his statements are sufficient to render a competent medical opinion on this issue.  Although lay persons are competent to provide opinions on some medical issues, such as the existence of pain, as to this specific issue, whether a diagnosis of a muscle or lower back disorder is warranted, it is beyond the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (finding that lay statements are not competent evidence to diagnose cancer).  

Based on the above, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for disability manifested by pain in the back and sides and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.

 
ORDER

Service connection for a disability manifested by pain in the back and sides is denied. 


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


